Citation Nr: 0712118	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  04-02 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for paranoid 
schizophrenia.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for a left leg injury.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel 


INTRODUCTION

The veteran served on active duty from September 1973 to 
September 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California, 
which declined to reopen claims of service connection for 
paranoid schizophrenia and a left leg injury.  The veteran 
testified at a May 2004 hearing and the transcript is of 
record.  In September 2004, the Board remanded this case for 
additional evidentiary development.  

In March 2007, the veteran's appeal was advance on the 
Board's docket pursuant to 38 C.F.R. § 20.200(c).  

The issue of service connection for a left leg injury is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The probative and competent medical evidence of record 
found that the veteran had not suffered from schizophrenia in 
service, and the evidence does not show that he developed 
psychoses within a year of separation from active duty. 

2.  In a July 1984 decision, the RO denied a claim of service 
connection for a left leg injury, and recently located 
service medical records are new and material evidence.  


CONCLUSIONS OF LAW

1.  Schizophrenia was not incurred or aggravated in service, 
and nor may it be so presumed.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).  

2.  A July 1984 decision is final, and evidence received 
since justifies reopening a claim of service connection for a 
left leg injury.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(c) (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In January 2003 and November 2004 letters, the RO notified 
the veteran of the evidence needed to substantiate a claim of 
service connection such that the evidence should show a 
current disability, an injury or disease that began or was 
made worse during military service, and a relationship 
between a current disability and military service.  Any 
concern regarding notice of disability rating and effective 
date under Dingess is rendered moot because the claim below 
is denied.

In both letters, the RO told the veteran what evidence VA 
would obtain and what information and evidence he should 
provide.  The veteran was notified that VA was responsible 
for getting relevant records from a Federal agency, and the 
November 2004 letter specifically pointed to records from 
State or local governments, private doctors or hospitals, or 
current and former employees.

In view of the foregoing, VA sufficiently gave notice to the 
veteran regarding the evidence needed to substantiate his 
claim, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between him and VA in 
obtaining such evidence.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  

It is noted that the veteran received the January 2003 letter 
prior to the rating decision on appeal.  Also, the RO issued 
a November 2006 supplemental statement of the case (SSOC) 
following all of the notification letters.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 541 (2006) (recognizing that a 
timing-of-notice error, as determined in Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), can be cured by a 
readjudication following notification, and a SSOC can 
constitute a readjudication).  Thus, any timing-of-notice 
error in this case has been cured.  

Next, the VCAA requires VA to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  In this case, the 
record contains service medical records that were obtained in 
the late 1970's, and ones recently obtained in 2004.  Because 
the claim of service connection for schizophrenia had been 
reopened in the Board's September 2004 decision, various VA 
treatment records from the 1980's to 2000 are of record.  
Additionally, the record contains a June 2005 VA examination 
report that, as described further below, is thorough and 
sufficient for adjudication purposes.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Thus, the appellant has been given an essential opportunity 
to advance his claims.  Overton v. Nicholson, 20 Vet. App. 
427, 438 (2006) (recognizing that a review of the entire 
record, in relation to 38 U.S.C.A. § 7104(a), and examination 
of various predecisional communications, can assist in 
determining whether the veteran had been "afforded a 
meaningful opportunity to participate in the adjudication").  
No prejudice results in proceeding with the issuance of a 
final decision in this case.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

For all of these reasons, VA has fulfilled its duties to the 
veteran under the VCAA.

Legal standards

Generally, an unappealed Board denial is final under 38 
U.S.C.A. § 7104(b), and the claim may only be reopened 
through the receipt of "new and material" evidence.  If new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed, VA must reopen the claim 
and review its former disposition.  38 U.S.C.A. § 5108; see 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence means existing evidence that by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Also, certain chronic diseases, including 
psychoses, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Schizophrenia

A complete review of the record shows that service connection 
for schizophrenia is not warranted.  

The veteran's service medical records contain an April 1977 
Report of Medical Examination that found the veteran was 
clinically normal for psychiatric purposes; the veteran also 
denied nervous trouble of any sort.  In June 1977 he 
requested an appointment with a psychiatrist because he was 
getting out in five months and desired help.  The veteran 
stated that he was very impulsive emotionally and reacted 
before thinking, but when he stopped to think he got madder.  
The veteran felt that his emotions would cause him problems 
when he got out of service.  The provisional diagnosis was 
rule out impulsive behavior.  The veteran cancelled the 
appointment because his concerns had resolved.  

Directly after separation, the veteran filed a March 1978 
claim of service connection for a back disorder and 
hemorrhoids.  The RO obtained VA outpatient treatment records 
from January to June 1978, and the veteran was treated only 
for his back.  A rating decision granted the claims.  

Additional VA medical records from April to October 1979 
showed treatment for the veteran's back.  In November 1979, 
the veteran filed a service connection claim for a mental 
condition.  It does not appear that the issue was addressed 
in a rating decision.  

In a January 1980 VA record, the veteran's speech was noted 
to be slurred.  A February 1980 VA treatment note contained 
an assessment of psychophysiological musculoskeletal 
reaction.  Shortly thereafter, the veteran had an acute 
psychotic episode, unknown origin, questionable drug induced 
schizophrenia.  By March 1980, the assessment was 
schizophrenic reaction; the veteran talked about experiences 
in service and indicated that he had been hospitalized and 
send by a psychiatrist.  A September 1980 treatment note 
indicated that the veteran seemed to be dependent on drugs.  

In May 1982, the veteran filed another claim for a mental 
disorder, noting treatment for psychosis on and off since 
1980, and that he had received outpatient care for paranoid 
schizophrenia.  The claim also stated while in Subic Bay, the 
veteran had been given Valium for his nerves.  The veteran 
further stated he was hit by lightning in 1975, and he had 
not been the same since.

April 1982 psychiatric records from the Brentwood VA Medical 
Center (VAMC) indicated that the veteran reported his 
problems stemmed back to 1974 when he was hit by lighting in 
service.  The veteran was diagnosed as having paranoid 
schizophrenia.  A July 1982 rating decision denied a claim of 
service connection for psychosis.  

Another VA assessment in June 1983 reflected the veteran's 
report that his problems dated back to 1975 when he was 
struck by lightning.  The examiner noted that a differential 
diagnosis would have to be made between an organic brain 
syndrome with the sensory aphasia and a severe schizophrenic 
process.  

The veteran submitted a March 1984 affidavit scribed by a 
fellow soldier, who described:  "I was in the presence of 
[the veteran] when we were in Okinawa, Japan in 1974 (81 
Mortar, H&S Company-Artillery).  [The veteran] was coming 
down the hill during a rain storm.  The lightning struck the 
guns and at the same time, struck [the veteran] and nine (9) 
other guys, and knocked him back up the hill.  I helped in 
resuscitating them and we removed them to the military 
hospital."

A January 1989 treatment record from the Brentwood VAMC 
reported the veteran had previous psychiatric 
hospitalizations for his "nervous condition" since he was 
about 18 years old, and after he was struck by lightning.  In 
March 1995, the veteran filed a statement in support of his 
claim that he was hit by lightning in Japan in about 1974.  

In July 1989, the veteran submitted additional information 
concerning the lightning incident:  His platoon was on top of 
a high mountain in Okinawa doing average combat training; a 
bolt of lighting came down drying out everyone's clothes; the 
veteran was on gun #3 when the lightning hit with his feet on 
the mortar; and the force of the electric shock knocked him 
about 10 feet.  The veteran further reported that three 
months later he did not seem like himself, and he could not 
remember things.

An August 1994 VA discharge diagnosis indicated Axis I, 
polysubstance dependence, rule out psychosis secondary to 
polysubstance abuse, and rule schizophrenia.  The veteran 
reported that voices had persisted since 1974, and that he 
had attempted suicide in 1975 by drinking soap solution and 
ending up in the hospital.  An August 1995 VA discharge 
summary noted diagnoses of schizophrenia, chronic, and 
continuous polysubstance dependence.  A 1996 VA treatment 
record noted a diagnosis of chronic schizophrenia, alcohol 
dependence and cocaine dependence.  

In his July 2002 application, the veteran stated that while 
in the Marines at Camp Lejeune in North Carolina he had been 
seen by a mental health specialist.  In his substantive 
appeal, the veteran stated he had been treated at Camp Hansen 
in Okinawa after the lighting strike.  

At the May 2004 hearing, the veteran testified that the 
psychiatric condition had come on slowly after being struck 
by lightning.  The first manifestation was that he forgot a 
lot of things.  The veteran noted one of his superiors at 
Camp Lejeune noticed something was wrong with him and 
recommended he see a psychiatrist.  

In September 2004, the Board remanded this claim so that the 
RO could obtain records from Camp Lejeune in North Caroline, 
Camp Hansen in Okinawa, and the US Naval Subic Bay facility.  

In 2004, service medical records derived from this search 
indicated that in January 1977 the veteran had been admitted 
for treatment due to a suicide attempt when he swallowed 
Brasso.  When asked why he had consumed the Brasso, the 
veteran stated that he had wanted to die.  Other notes 
indicated that the veteran had talked in a bizarre manner and 
stated that he would kill himself if sent back to the brig.  
Psychiatric assessment found no evidence of depression, 
psychosis, or organic impairment.  The impression was 
immature personality with antisocial features, severe, with 
suicide gesture, manifested by impulsivity, and rebellion.  
The assessor felt that the veteran was not mentally ill, but 
could, out of stubbornness and immaturity, harm himself.  
Thus, it was recommended that the veteran be confined at a 
distance from anything that might be used for this purpose 
and observed carefully and closely.  

In June 2005, the veteran underwent a VA examination.  The 
veteran related that his problems had started after he was 
struck by lightening while on active duty in Japan in 1974.  
The examiner noted that the veteran's service medical records 
showed a January 1977 evaluation following suicidal behavior 
while in the brig, and that the psychiatrist had noted that 
the veteran's wish to die rather than be confined.  Also, the 
January 1977 record had indicated no evidence of depression, 
psychosis, or organic impairment, and the diagnosis was 
immature personality.  The veteran stated that the voices had 
begun in 1978.  The examiner further noted that in-service 
the veteran had described no problems with nervousness.  The 
examiner additionally noted post-service references to 
psychotic behavior in 1980, and that in 1982 the veteran had 
been diagnosed as having schizophrenia.  

The examiner opined that there was no evidence to support the 
conclusion that the veteran's schizophrenia was related to or 
a result of service.  The examiner found that the veteran's 
record showed no evidence of schizophrenia or organic brain 
disability with sensory aphasia while on active duty.  
Further, a psychiatric examination before discharge had found 
no psychiatric impairment or organic impairment.  Again, the 
examiner observed that the veteran had not listed any 
psychiatric symptoms on his pre-discharge physical while 
carefully documenting his back and joint problems.  
Additionally, despite the veteran's exposure to the 
lightening strike, the veteran completed four years of 
service.  The examiner found no evidence that the veteran was 
diagnosed or treated for schizophrenia in the 12 months 
following discharge; rather, schizophrenia had not appeared 
as a diagnosis until 1982.  The examiner stated that current 
organic symptoms (memory problems) were most likely due to 
the veteran's chronic use of alcohol and cocaine-discharge 
summaries from 1994 and 2005 had indicated that the veteran 
denied cocaine use while urine samples tested positive for 
cocaine.  

VA routinely relies on the opinion of a competent medical 
expert, see Owens v. Brown, 7 Vet. App. 429, 433 (1995), and 
Bloom v. West, 12 Vet. App. 18 (1999), because the Board 
cannot generate its own medical conclusion, see Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Thus, probative 
opinions are crucial for adjudication.  See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993) (observing that "the 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches," and "as is 
true with any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the province of 
the [Board as] adjudicators"); Prejean v. West, 13 Vet. App. 
444, 448-9 (2000) (recognizing that factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion).  

In this case, the June 2005 VA examination report is relied 
upon to find that the veteran's current disability of 
schizophrenia is not etiologically related to military 
service.  Particuarly, it is evident that the examiner 
reviewed the claims file given the recitation of facts that 
were in the veteran's service medical records, and post-
service evidence.  Thus, the examiner's assessment of the 
veteran's disability in relation to the historical evidence 
was fully informed.  Wilson v. Derwinski, 2 Vet. App. 16, 21 
(1991).  As such, the examiner's conclusion that the 
veteran's service medical records had not shown any evidence 
of schizophrenia is properly relied upon to find that service 
connection is not warranted; given the report, two critical 
elements of service connection are missing, that is, evidence 
of a disease incurred in service, and a relationship between 
a current disease and service.  Further, as shown above, 
there is no evidence showing that the veteran suffered from 
psychoses within a year of separation for military service, 
and thus it cannot be presumed based upon 38 C.F.R. § 3.309, 
that the veteran incurred schizophrenia in service.  

Additionally, though it is undisputed that a lay person is 
competent to offer evidence as to facts within his personal 
knowledge, such as the occurrence of an in-service injury or 
symptoms, without, however, the appropriate medical training 
or expertise, a lay person is not competent to render an 
opinion on a medical matter, such as, in this case, the 
diagnosis of a chronic disability or an etiological 
relationship.  See Espiritu v. Derwinski, 2 Vet. App. 292, 
294-95 (1991).  Hence, any lay assertions by the veteran than 
his acting out in service was actually a manifestation of 
schizophrenia have no probative value.  Again, the Court has 
held that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required."  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

Because the most probative and competent medical evidence 
found that the evidence had not shown schizophrenia in 
service, and the record does not contain any equally 
probative and competent medical evidence to the contrary, a 
preponderance of the evidence is against the claim and the 
benefit of the doubt is not for application.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left leg injury

Given the recent addition of service medical records to the 
claims file, the veteran's claim of service connection for a 
left leg injury is reopened.  

The veteran's service medical records contain an April 1977 
physical examination report that showed a clinically normal 
finding concerning the musculoskeletal system.  The veteran 
indicated that he had had swollen or painful joints, and bone 
or joint deformity.  It was noted only that he had pending 
appointment concerning his back.  

In March 1978, the veteran filed a claim of service 
connection for a leg condition.  
A December 1978 VA orthopedic examination contained the 
veteran's notation that  the veteran had moderate limp 
favoring the left leg.  The veteran had initially claimed 
pain in his left leg due to a laceration, but then attributed 
it to his back pain.  The examiner found a well-healed 2 inch 
scar at the middle 1/3 of the leg, and x-ray was normal.  

A March 1979 rating decision denied a claim of service 
connection for because service medical records were negative 
for complaints, treatments or diagnosis of a left leg 
condition.  In August 1979, the veteran stated that he sought 
service connection for his left leg, and that it had been 
operated on at the Naval Base Hospital in the Philippines.  
The RO sent a September 1979 letter informing the veteran 
that in order to reopen the claim, new and material evidence 
was needed.  In November 1979, the veteran again raised the 
issue of a leg condition.  

At a June 1980 RO hearing, the veteran stated that he lost 
balance on the left leg because the muscles had been cut.  It 
does not appear that the RO addressed this matter in a 
subsequent November 1980 rating decision.  At a June 1984 RO 
hearing, the veteran asserted that his left leg still hurt, 
and that he to drag his leg when walking.  A July 1984 rating 
decision noted that a prior rating decision had denied 
service connection for a left leg injury, and the current 
evidence had not provided a basis to grant the claim.   

A February 2000 VA treatment record indicated that the 
veteran had been struck in the left lower leg, which was 
swollen.  Another note referred to left lower leg tenderness 
due to arthritis.  

In July 2002, the veteran sought to reopen a claim of service 
connection for left leg surgery near ankle.  

As indicated above, the RO obtained additional service 
medical records pursuant to the Board's September 2004 
remand.  These records showed that in July 1976 the veteran 
had undergone a surgery of adhesionolysis and distal 
fasciotomey left lower leg.  The disposition diagnosis had 
been subcutaneous adhesions between scarred skin and 
underlying muscular fascia, left lower leg, distal one-third 
of anterior compartment, treated, existed prior to service.  
A narrative summary recounted that at age 13 the veteran had 
sustained a skin laceration by sharp glass to the distal 
aspect of the left lower leg.  Since in service the veteran 
had noticed a pulling sensation and pain when running long 
distances.  

It is noted that 38 C.F.R. § 3.156(c) provides that where new 
and material evidence consists of a supplemental report from 
the service department, received before or after the decision 
has become final, the former decision will be reconsidered by 
the adjudicating agency of original jurisdiction.  Because 
such a circumstance occurred in this case, that is in 2004 
the RO obtained additional records from the service 
department that addressed the veteran's in-service left leg 
injury, the claim of service connection is reopened.  

ORDER

Service connection for schizophrenia is denied.

As new and material evidence has been received, a claim of 
service connection for a left leg injury is reopened.  


REMAND

Considering the VCAA and the preceding evidence in recently 
found service medical records concerning the veteran's left 
leg in relation to 38 C.F.R. § 3.159(c)(4), it appears that a 
VA examination for the purpose of a nexus opinion is 
necessary because (1) the record contains some evidence of a 
recent symptomatology regarding the left leg; (2) service 
medical records identified that the veteran underwent in-
service surgery concerning the left leg; and (3) the evidence 
indicates that the claimed disability may be associated with 
in-service injuries.  See McClendon v. Nicholson, 20 Vet. 
App. 79 (2006) (recognizing that the latter element is a low 
threshold).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send letter that 
complies with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), 
such that the veteran is provided 
relevant information concerning a 
disability rating and effective date.  

2.  The appellant should be scheduled 
for a VA examination to determine the 
nature and etiology of any current left 
leg disability.  The examiner should 
review the claims file.  The examiner 
should express an opinion as to the 
following:

(a)  Does the veteran currently suffer 
from a left leg disability, including 
symptomatic scar? 

(b)  Did the veteran have a left leg 
disability prior to his entry into 
service?  If so, was a preexisting 
disability aggravated or increased 
beyond normal progression during or due 
to service? 

(c)  If the veteran has a symptomatic 
scar, is it at least as likely as not 
that this scar is related to the in-
service surgery?  

(d)  If a current left leg disability 
did not preexist military service, is 
it at least as likely as not related to 
the veteran's service?  The examiner's 
opinion should be supported by a 
rationale.  

3.  Then, the RO should readjudicate the 
veteran's claim of service connection 
for a left leg injury.  If the 
determination of the claim remains 
unfavorable to the veteran, the RO must 
issue a supplemental statement of the 
case and provide him a reasonable period 
of time to respond before this case is 
returned to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


